Citation Nr: 1033522	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  10-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as a result of herbicide exposure in service and also 
claimed as secondary to service-connected type II diabetes 
mellitus. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2010 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

For reasons stated immediately below, the Board finds that this 
case must be remanded for further evidentiary development.

The Veteran was seen for a VA examination in January 2010.  After 
examining the Veteran and reviewing the claims folder, the VA 
examiner stated that while the Veteran's erectile dysfunction is 
less likely as not caused by his service-connected diabetes, he 
could not determine whether the Veteran's diabetes had aggravated 
his erectile dysfunction without resorting to speculation.  In 
September 2007, the same VA examiner stated that he could not 
discuss the relationship between the Veteran's erectile 
dysfunction and his diabetes without resorting to speculation. 

In a similar case involving a claim of entitlement to service 
connection for erectile dysfunction, claimed as secondary to 
diabetes mellitus, the Court examined "how thoroughly . . . an 
examiner [must] . . . explain the essential medical reasoning 
before the Board may rely on his or her representation that an 
opinion cannot be rendered 'without resort to mere 
speculation.'"  See Jones v. Shinseki, 23 Vet. App. 382, 389 
(2010).  In its ruling, the Court stated that an examination 
report "should clearly identify precisely what facts cannot be 
determined.  For example, it should be clear in the examiner's 
remarks whether it cannot be determined from current medical 
knowledge . . . or that the actual cause cannot be selected from 
multiple potential causes."  Id at 390. 

In addressing the adequacy of the examination report at issue in 
Jones, the Court stated that it could not "discern whether the 
examiner's conclusion that he cannot assess the etiology of the 
[Veteran's] condition 'without resort to mere speculation' 
signals that he needs additional information or that he has 
exhausted the limits of current medical knowledge as to what may 
be causing the erectile dysfunction."  Id at 392-93.  Such is 
the case here. 

In the January 2010 VA examination report, the examiner stated 
that while the baseline of the Veteran's erectile dysfunction has 
worsened in the past year, he could "only speculate if this 
worsening of . . . erectile dysfunction is due to [the Veteran's] 
service-connected diabetes."  The examiner then stated: "I 
cannot resolve this issue without resort to mere speculation."  

In the September 2007 VA examination report, the same VA examiner 
stated that he could only speculate as to whether the Veteran's 
disability is related to his diabetes.  When questioned as to 
whether the Veteran's diabetes has worsened or increased his 
erectile dysfunction, the examiner stated "yes" but then 
immediately indicated that he could only speculate on the 
relationship between the two disabilities.  Based on the 
examiners contradictory statements, this medical opinion is 
ambiguous and cannot be used to support the Veteran's claim. 

Similar to the Jones case cited above, the September 2007 and 
January 2010 VA examination reports do not indicate whether 
additional information is needed or whether the examiner has 
exhausted the limits of current medical knowledge as to what 
caused an increase in the Veteran's erectile dysfunction.

Accordingly, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  These 
questions concern the relationship, if any, between the Veteran's 
erectile dysfunction and his diabetes mellitus.  These questions 
must be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the January 2010 
VA examiner, if available, or other 
appropriately qualified medical professional 
to review the Veteran's VA claims folder and 
render an opinion as whether the increase in 
severity of the Veteran's erectile 
dysfunction described in the January 2010 VA 
examination report is at least as likely as 
not (50 percent or greater) due to his 
service-connected diabetes mellitus.  The VA 
examiner should also render an opinion as to 
whether it is at least as likely as not that 
the Veteran's erectile dysfunction is due to 
his presumed in-service exposure to 
herbicides. 

If the examiner again indicates that he 
cannot provide the requested opinion without 
resort to speculation, he should indicate 
whether the inability to provide a definitive 
opinion was due to (a) a need for further 
information, or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the increase in severity of the 
Veteran's erectile dysfunction; or (b) 
whether this is an instance where a 
definitive opinion cannot be provided because 
required information is missing, or can no 
longer be obtained or current medical 
knowledge yields multiple possible etiologies 
with none more likely than not the cause of 
the claimed disability.

2.  VBA should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, in whole or in part, 
VBA should provide the Veteran with a 
supplemental statement of the case and allow 
an appropriate period of time for response. 
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


